



COURT OF APPEAL FOR ONTARIO

CITATION: Holly v. Greco, 2019 ONCA 579

DATE: 20190705

DOCKET: C66177

Feldman, MacPherson and Simmons JJ.A.

BETWEEN

Lauren Holly

Applicant (Respondent)

and

Francis Greco

Respondent (Appellant)

Mathew Fordjour, for the appellant

James B. C. Edney, for the respondent

Heard: May 27, 2019

On appeal from the
    order of Justice Michael R. Gibson of the Superior Court of Justice, dated
    October 18, 2018, with reasons reported at 2018 ONSC 6219.

ADDENDUM

[1]

On June 5, 2019, we released our decision in which we dismissed the
    appellant's appeal from the motion judge's decision not to grant an adjournment
    and to strike out the appellant's Answer and Claim.  The appellant was permitted
    a limited indulgence to some participation at trial, entirely at the trial
    judge's discretion, if and only if he continued to fully comply with his child
    support obligations.

[2]

The parties agreed in oral submissions on May 27, 2019 that the successful
    party would be entitled to their appeal costs, fixed in the amount of $15,000
    inclusive of HST and disbursements.

[3]

The respondent, Lauren Holly, was successful on the appeal and so is
    entitled to her costs in that amount.

Released: K.F. July 5, 2019

K.
    Feldman J.A.

J.C.
    MacPherson J.A.

Janet
    Simmons J.A.


